Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 – 10 in the reply filed on August 19, 2021 is acknowledged.

Claim Objections
Claims 2 is objected to because of the following informalities:  
In claim 2, line 2, there should be a comma after “lysolecithins”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 3, and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP-2004203952-A translation) in view of Pottecher (US-20150239941-A1).
Regarding claims 1 – 3, 6, and 7, Kubo teaches an algae-derived aqueous dye solution that is 5- 35 wt% algae-derived pigment derived from blue-green algae from the Spirulina genus [0010 – 0011].  Phycocyanin is a Spirulina pigment as evidenced by Pottecher [0002].  
Kubo also teaches the use of at least one emulsifier, including lecithin, at 0.1 – 5.0 parts by weight per 100 parts by weight of the algae-derived pigment.  A conversion to wt% (i.e. (5% pigment)(0.1 part emulsifier)/(100 parts pigment) = % emulsifier) gives the range 0.005 – 1.75 wt% lecithin [0014 – 0015].
The concentration of lecithin needed does not match the concentration of 0.1 – 3 wt%, but rather overlaps it.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kubo does not teach glycerol at ≥ 50 wt%.  However, Pottecher teaches using water and glycerol in a ratio of up to 60/40.  If the combined wt% of phycocyanin and emulsifier are subtracted from the solution, the remainder must be a ratio of water:glycerol that goes as high as 60/40.  The bottom limit of the pigment and emulsifier combination is 5 wt% and therefore 95 wt% is water:glycerol.  If the ratio used is 30/70, then there would be 28.5 wt% water and 66.5 wt% glycerol.  In fact, with this ratio, the pigment and emulsifier combination could be up to 28.6 wt% of the final solution.
The concentrations of water and glycerol needed do not match the concentration 10 – 35 wt% and 50 – 70 wt% respectively.  However, in the case where the claimed ranges “overlap or lie inside In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Pottecher teaches the use of glycerol as a sweetener, preservative that prevents bacterial growth, and a cryoprotectant [0033] – [0034].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to include the glycerol and water concentrations of Pottecher to the dye solution of Kubo as, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 8, Kubo does not teach the dye solution having a viscosity of <2000 mPas at 25°C determined with a Haake spindle rheometer.  However, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  If the solution of claim 1 shows the properties of claim 8, then the solution of Kubo and Pottecher which is the same as claim 1 should also have those properties.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo and Pottecher as applied to claim 1 above, and further in view of Ravichandran (“Effects of different encapsulation agents and drying process on stability of betalains extract.”)
Regarding claims 4 and 5, Ravichandran teaches the use of maltodextrin as a carrier of plant-derived dyes [Abstract].  Various carriers significantly affect the properties and stability of pigments [pg .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo and Pottecher as applied to claim 1 above, and further in view of Helgason (WO-2015090697-A1 as found on IDS).
Regarding claims 9 and 10, Helgason teaches adding a carotenoid to a phycocyanin solution so as to change the color from blue to green [pg 7, lines 28 – 29].  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to include the carotenoid of Helgason with the dye solution of Kubo so as to control the color of the dye.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791